Exhibit FIRST BANCSHARES, INC. ANNOUNCES SECOND QUARTER FISCAL 2010 RESULTS Mountain Grove, Missouri (February 12, 2010) – First Bancshares, Inc. (“Company”) (NASDAQ - FstBksh: FBSI), the holding company for First Home Savings Bank (“Bank”), today announced earnings for the second quarter of its fiscal year ending June 30, 2010. For the quarter ended December 31, 2009, the Company had net income of $47,000, or $0.03 per share – diluted, compared to a net loss of $3.0 million, or ($1.94) per share – diluted for the comparable period in 2008.The increase in net income for the quarter ended December 31, 2009 when compared to the prior year is attributable primarily to the absence of a $51,000 negative provision for loan losses in the quarter ended December 31, 2009, compared to a provision of $4.2 million in the quarter ended December 31, 2008. In addition there was a decrease in non-interest expense between the quarters. These items were partially offset by decreases in net interest income and in non-interest income, and an increase in income tax expenses. Net interest income decreased by $176,000 during the quarter ended December 31, 2009 compared to the prior year. This was the result of a decrease of $721,000, or 22.4%, in interest income from $3.2 million in the quarter ended December 31, 2008 to $2.5 million in the quarter ended December 31, 2009. This was partially offset by a decrease of $545,000, or 39.0%, in interest expense from $1.4 million in the 2008 quarter to $852,000 in the 2009 quarter. The decrease in interest income was the result of a decrease in the average yield on interest-earning assets from 5.82% in the 2008 quarter to 4.99% in the 2009 quarter, and by a decrease in the average balance of interest-earning assets of $20.7 million from $219.1 million in 2008 to $198.4 million in 2009. The decrease in interest expense was the result of a decrease in the average cost of interest-bearing liabilities from 2.78% in the 2008 quarter to 1.87% in the 2009 quarter, and by a decrease of $19.3 million in the average balances of interest-bearing liabilities from $199.4 million in the 2008 quarter to $180.1 million, in the 2009 quarter. The changes in yields and costs are the result of the general decline in market interest rates that has accompanied the financial and general economic crisis that has evolved over the past 18 to 24 months. There was a negative provision for loan losses of $51,000 during the quarter ended December 31, 2009 compared to a provision for loan losses of $4.2 million during the quarter ended December 31, 2008. The negative $51,000 was an offset to the $51,000 provision recorded in the quarter ended September 30, 2009 and was based on analyses performed by an outside consultant and by management which determined that the provision made in the September quarter resulted in an excess in the allowance for loan losses. In December 2008, following a change in management, the Company initiated an extensive review of its loan portfolio. The review resulted in the $4.2 million provision for loan losses during the quarter ended December 31, 2008, which was almost 80% of the $5.3 million provision for loan losses recorded during the fiscal year ended June 30, 2009. The analyses performed by the outside consultant and by management during the quarter ended December 31, 2009, determined that no addition provision for loan losses was needed for the quarter and that the $51,000 provision recorded in the quarter ended September 30, 2009, should be reversed. Non-interest income decreased by $338,000, or 50.2%, from $674,000 during the three months ended December 31, 2008 to $336,000 during the three months ended December 31, 2009. This was the result of decreases of $100,000, $82,000, $58,000 and $12,000 in service charges and other fee income, gain on the sale of loans, income from bank owned life insurance, and other income, respectively, and to an increase of $93,000 in provision for loss on real estate owned. These items were partially offset by a decrease of $8,000 in net loss on the sale of property and equipment and real estate owned. The decrease in profit on the sale of loans was the result ofthe closure of the Bank’s loan origination office prior to the end of fiscal 2009. The only profit recorded in the quarter ended December 31, 2009 was related to the sale of one loan originated for sale in the quarter.
